                                                                            J.. 1
                                                                      • i DIV.
                IN THE UNITED STATES DISTRICT COURT FOR
                      THE SOUTHERN DISTRICT OF GEORGIA ; "                (g: 35
                               SAVANNAH DIVISION


TRELLIS GARVIN,
                                                              Sb.Wr. OF GA.
       Plaintiff,

V.                                                 CASE NO. CV418-282


UNITED STATES OF AMERICA,

       Defendant.




                                  ORDER


       Before   the   Court is   Plaintiff's      Consent   Motion   to   Dismiss

Without Prejudice. (Doc. 21.) Pursuant to Federal Rule of Civil

Procedure 41(a)(1)(A)(ii), a plaintiff may dismiss an action by

filing "a stipulation of dismissal signed by all parties                            who

have   appeared." As      requested    by   the    parties,   this   action         is

DISMISSED WITHOUT PREJUDICE. Accordingly, Defendant's Motion for

Summary   Judgment     (Doc.    12)   is DISMISSED     AS MOOT.      Each    party

shall bear its own costs and attorneys' fees. The Clerk of Court

is DIRECTED to close this case.


       SO ORDERED this             day of August 2019.




                                      WILLIAM T. MOORE, JkT
                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN    DISTRICT OF GEORGIA
